UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2010 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At November 2, 2010, there were 16,351,162 shares outstanding of the issuer’s common stock, par value $0.01 per share STERLING CONSTRUCTION COMPANY, INC. Quarterly Report on Form 10-Q for the nine months ended September 30, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 ITEM 1.CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 3 NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 27 ITEM 4.CONTROLS AND PROCEDURES 28 PART II – OTHER INFORMATION 28 ITEM 6.EXHIBITS 29 SIGNATURES 30 2 Table of Contents PART I Item 1Condensed Consolidated Unaudited Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred tax asset, net Receivables from and equity in construction joint ventures Deposits and other current assets Total current assets Property and equipment, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term obligations 73 73 Accrued payroll and related burden Other accrued expenses Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Deferred tax liability, net Total long-term liabilities Commitments and contingencies Non-controlling owners' interests in subsidiaries and joint ventures Stockholders’ equity: Preferred stock, par value $0.01 per share; authorized1,000,000 shares, none issued Common stock, par value $0.01 per share; authorized 19,000,000 shares, 16,223,588 and 16,081,878 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) Total Sterling stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Cost of revenues Gross profit General and administrative expenses ) Other income (expense) Operating income Gain on sale of securities 80 Interest income Interest expense ) Income beforeincome taxes and earnings attributable to non-controlling interests 6,545 13,041 17,796 36,618 Income tax expense ) Net income Less: Net income attributable to non-controlling interests ) Net income attributable to Sterling common stockholders $ Net income per share attributable to Sterling common stockholders: Basic $ Diluted $ Weighted average number of commonshares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED September 30, 2010 (Amounts in thousands) (Unaudited) Common Stock Accumulated other Shares Amount Additional Paid-in Capital Retained Earnings comprehensive income (loss) Total Balance at January 1, 2010 $ Net income attributable to Sterling common stockholders 9,715 9,715 Change in unrealized gain (loss) on available-for-sale securities, net of deferred tax 82 82 Stock issued upon option and warrant exercises 1 Issuance and amortization of restricted stock 36 Stock-based compensation expense 1 Balance at September 30, 2010 16,224 $ The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Nine months ended September 30, Net income attributable to Sterling common stockholders $ $ Add (Deduct) - Realized gain from available-for-sale securities, net of tax ) ) Net unrealized/realized gain (loss) on available-for-sale securities, net of tax Comprehensive net income attributable to Sterling common stockholders $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 6 Table of Contents STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income attributable to Sterling common stockholders $ $ Plus: Net income attributable to non-controlling interests Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of securities ) ) Deferred tax expense Accreted interest on puts of non-controlling interest owners Stock-based compensation expense Other Other changes in operating assets and liabilities: (Increase) decrease in contracts receivable ) (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts ) (Increase) decrease in receivables from and equity in unconsolidated joint ventures ) (Increase) decrease in other current assets Increase (decrease) in accounts payable Increase (decrease) in billings in excess of costs and estimated earnings on uncompleted contracts 97 Increase (decrease) in other accrued expenses Net cash provided by (used in) operating activities Cash flows from investing activities: Additions to property and equipment ) ) Purchases of short-term investments ) ) Proceeds from sales of short-term investments Other 44 Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility ) ) Repayments under long-term obligations ) ) Distribution of earnings to non-controlling interest ) ) Other Net cash provided by (used in) financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $
